DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 09/15/2022.

By the amendment, claims 1, 4 and 7 have been amended. Claims 1-9 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2022, 07/05/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant states (Remarks page 7) that the submitted replacement drawings overcome the drawing objections of the Non-Final Rejection of 03/15/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 8-9), regarding the 35 USC 102 rejections of claims 1, 4 and 7 by Chakraborty’760, that the claims as amended are not taught by Chakraborty’760.  Applicant has not specifically pointed out how the language of the claims patentably distinguish them from Chakraborty’760.  The Examiner notes that Chakraborty’760 does teach the sign-in window to sign-in a user  into the viewer using an input of dataset, input of selectable unit field, input of selectable object field, and a user credential as presented below.  The argument is not persuasive.

Drawings
The replacement drawings of 09/15/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty’760 (US 2006/0167760 previously presented).

Regarding claim 1, Chakraborty’760 discloses a method for displaying applicability for an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access via an IETM viewer to technical documentation for an item ¶38: application framework for accessing comprehensive parts information), the method comprising: 
providing a sign-in window for display via the IETM viewer being executed on a user computer entity (Fig. 14A) wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), (ii) input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: after selection of customer, provide list of sites associated with the customer, selecting desired site), and (iii) input of a selection of an object displayed for the selectable object field (Fig. 14A, ¶83: selecting machine unit after selecting customer and site, ¶84), and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a first user credential (Fig. 14A: OK/Cancel, ¶81-84:logging in), the dataset, the selection of the unit displayed, and the selection of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction);
receiving input of a selection a particular topic found in the technical documentation for the item to view textual information for the particular topic made by a user signed into the IETM (¶80-81: credentialed user, Fig. 14A, ¶82: user can choose customer to use the system), wherein the selection of the particular topic is performed by the user via the IETM viewer executing on a user computing entity (¶82-83: change customer, chose customer selectable by user to change customer from one to another); and 
responsive to receiving the input of the selection of the particular topic: 
determining whether the user is signed into the IETM for the specific object for the item (Fig. 4, ¶82-84: based on user log-in, internal user will select customerID); 
responsive to determining the user is signed into the IETM for the specific object: 
determining whether each applicability element found in the textual information for the particular topic is related to the specific object (¶83: provide pulldown menu of options to internal user associated with the customerID); and 
generating a window to display the textual information in which each of the applicability elements in the textual information related to the specific object is configured as viewable and selectable by the user and each of the applicability elements in the textual information not related to the specific object is configured as not viewable (Fig. 14A 1402, 1403, ¶83: present plurality of sites and/or unitID associated with the customer);
 responsive to determining the user is not signed into the IETM for the specific object, generating the window to display the textual information in which each of the applicability elements in the textual information is configured as viewable and selectable by the user (¶82-84: external user are directly routed to the units owned by the user to select UnitID); and 
providing the window for display via the IETM viewer (Fig. 14A).  

Regarding claim 2, Chakraborty’760 discloses the method of claim 1 further comprising: 
receiving input of a selection of a particular applicability element displayed on the window, wherein the selection of the particular applicability element is performed by the user via the IETM viewer (Fig. 14A, ¶83-84); and 
responsive to receiving the input of the selection of the particular applicability element: 127AttyDktNo. 056262/551664 
LEGAL02/40081809v2generating a preview window comprising a meaning of applicability for the particular applicability element (Fig. 14B, ¶87); and 
providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the window (Fig. 14B, ¶87-88).  

Regarding claim 3, Chakraborty’760 discloses the method of claim 2, wherein the meaning of applicability comprises at least one of a condition applicable to the textual information and a product applicable to the textual information (Fig. 14B, ¶87-88).

Regarding claims 4-6, claims 4-6 recite limitations similar to claims 1-3, respectively, and are similarly rejected.

Regarding claim 7-9, claims 7-9 recite limitations similar to claim 1-3, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkata et al.
US 10484358 B2
Single sign-on user interface improvements
Johansson et al.
US 9225704 B1
Unified management of third-party accounts
Chen et al.
CN 108268635 A
Method for acquiring webpage data involving determining types of fields of the login form


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179